                                                                                           FILED
                                                                                  2019 Oct-28 PM 04:20
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                                              )
v.                                            ) Case No. 4:19-cr-305-AKK
                                              )
NICHOLAS DALE CAMPBELL,                       )
                                              )
             Defendant.                       )

                                      ORDER

      The court has for consideration Defendant’s Motion to Suppress Evidence,

doc. 12. The magistrate judge filed a report recommending that the court deny

Defendant’s motion. See doc. 19. Having carefully reviewed and considered de

novo all the materials in the court file, including the report and recommendation,

the court is of the opinion that the magistrate judge’s report is due to be and

hereby is ADOPTED and his recommendation is ACCEPTED. It is therefore

ORDERED that Defendant’s Motion to Suppress Evidence, doc. 12, is DENIED.

      Done this the 28th day of October, 2019.



                                 _____________________________________
                                           ABDUL K. KALLON
                                     UNITED STATES DISTRICT JUDGE
